Citation Nr: 0818124	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral leg 
disability as secondary to the veteran's back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1963. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the claims of entitlement 
to service connection for a back disability and bilateral leg 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9, received in September 2007, the veteran 
checked that he wanted to appear at a Board hearing before a 
Veterans Law Judge at the RO (i.e., Travel Board hearing).  
No action was taken in response to this request.  
Accordingly, a remand is required to provide the veteran with 
an opportunity to appear at a Travel Board hearing.  See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 
20.704 (2007).

This case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge.  The veteran should be notified in 
writing of the date, time and location of 
the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



